703 S.E.2d 441 (2010)
Tina A. CARLTON, as Personal Representative of the Estate of Adam Wayne Carlton, and Robert Brent Carlton and Tina A. Carlton, Individually
v.
Teresa B. MELVIN, M.D.; Lake Norman OB-GYN, L.L.P.; Rajal M. Patel, M.D.; Michaela Renich, M.D.; Thomas E. Gross, M.D.; Michelle Stowe Ong, M.D., David L. Jaroszewski, M.D., Primary Care Associates, a partnership, Kimberly Glass Ramsdell, M.D.; Growing Up Pediatrics, PLLC; William Johnston Edmiston, Jr., M.D.; Lake Norman Anesthesia Associates, P.A.; Ernest Gross, CRNA; Lake Norman Regional Medical Center; Health Management Associates, Inc.; Health Management Associates, Inc. of Delaware; Mooresville Hospital Management Associates, Inc.; and Hospital Management Associates of Mooresville, Inc.
No. 363P10.
Supreme Court of North Carolina.
November 4, 2010.
Robert M. Grant, Jr., Newton, for Carlton, Tina A. (as Personal Representative of the Estate of Adam Wayne Carlton).
Jerome D. Bailey, for Teresa B. Melvin, M.D., et al.
Prior report: ___ N.C.App. ___, 697 S.E.2d 360.

ORDER
Upon consideration of the petition filed on the 24th of August 2010 by Plaintiff (Tina A. Carlton, as Personal Representative of the Estate of Adam Wayne Carlton) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."